Citation Nr: 1505650	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-08 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left foot disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

4.  Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to October 1972 and from February 1977 to July 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO).

The issues of service connection for OSA, and for right shoulder and left foot disabilities (on de novo review) are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed August 1995 rating decision denied the Veteran service connection for a right shoulder disability based essentially on a finding that such disability was not shown.

2.  Evidence received since the August 1995 decision includes private medical records that show a diagnosis of a right shoulder disability; relates to an unestablished fact needed to substantiate the claim of service connection for a right shoulder disability; and, when considered with the totality of the evidence, raises a possibility of substantiating such claim.

3.  An unappealed August 1995 rating decision denied the Veteran service connection for a left foot disability based essentially on a finding that such disability was not shown.

4.  Evidence received since the August 1995 decision includes private medical records that show a diagnosis of a left foot disability; relates to an unestablished fact needed to substantiate the underlying claim of service connection; and, when considered with the totality of the evidence, raises a possibility of substantiating such claim.

5.  An unappealed August 1995 rating decision denied the Veteran service connection for a back disability based essentially on a finding that such disability was not shown.

6.  Evidence received since the August 1995 decision is either cumulative or redundant of evidence previously of record, or does not suggest the Veteran has a back disability; it does not relate to a previously unestablished fact needed to substantiate the claim of service connection for a back disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a right shoulder disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received, and the claim of service connection for a left foot disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has not been received, and the claim of service connection for a back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision reopens the claims of service connection for right shoulder and left foot disabilities, there is no need to discuss the impact of the VCAA on those matters (as any notice or duty to assist omission is harmless).  

Regarding a back disability, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in May 2010, VA provided the Veteran the notice required in claims to reopen.  A notice deficiency is not alleged.

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not identified any evidence pertinent to these claims that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the present claims.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Right Shoulder and Left Foot Disabilities

An August 1995 rating decision denied the Veteran service connection for a right shoulder disability and a left foot disability, essentially on the bases that such disabilities were not shown.  He was notified of the decision, and did not appeal it or submit additional evidence in the following year; therefore, it is final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the August 1995 rating decision included only the Veteran's STRs, which included notations of right shoulder and left foot complaints, diagnoses of right shoulder tendonitis and bursitis, and evidence suggesting symptoms consistent with possible right shoulder arthritis.  

Evidence received since the August 1995 decision includes additional private medical records that show a diagnosis of right shoulder bursitis.  On November 2012 VA examination, a left foot dorsum minor strain was diagnosed.  Such records were previously unavailable, and clearly are new.  Furthermore, they relate to the previously unestablished facts needed to substantiate the underlying claims of service connection (a current disability).  Considering the evidence suggesting right shoulder and left foot injuries in service and the low threshold for reopening established under Shade, the new evidence raises a reasonable possibility for substantiating such claims.  Therefore, it is material, and the claims of service connection for right shoulder and left foot disabilities may be reopened.

Back Disability

The August 1995 rating decision also denied the Veteran service connection for a back disability, based on a finding that such disability was not shown.  As noted above, the evidence then of record included only the Veteran's STRs, which included notations of treatment for a lumbar strain and back pain in service.  

The additional evidence received since the August 1995 decision includes private and VA medical records that do not show or suggest that the Veteran has a back disability.  Thus, the additional evidence received does not relate to an unestablished fact needed to substantiate the claim of service connection for a back disability, and is not also material.  Consequently, the claim of service connection for a back disability may not be reopened.  In so finding, the Board notes that the preponderance of the evidence is against the Veteran's claim in this matter, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.  


ORDER

The appeal to reopen claims of service connection for right shoulder and left foot disabilities is granted.

The appeal to reopen a claim of service connection for a back disability is denied.


REMAND

Further development is needed for a proper adjudication of the Veteran's claims of service connection for OSA and for right shoulder and left foot disabilities on de novo review.  

The most recent records of VA treatment in the record are dated in February 2012, and a review of the record found that he was receiving ongoing treatment at the Temple VA Medical Center (MC) at the time.  Any updated records of VA treatment outstanding may contain pertinent information, are constructively of record, and must be secured.

On VA examination of the right shoulder in November 2012, the examiner opined that the Veteran's current right shoulder complaints were unrelated to his service (citing to the lack of continuing or postservice treatment for a right shoulder condition as shown by the record).  STRs show diagnoses of right shoulder bursitis or tendonitis (which might not be reflected on X-rays) and March 1988 (during service) X-rays note findings consistent with right acromioclavicular (AC) joint erosive arthritis, suggesting a chronic disability.  Moreover, postservice medical records indicate the Veteran has received private treatment for right shoulder bursitis.  As the November 2012 examination opinion appears based on an incomplete record, it is inadequate.  Notably, the Veteran contends his right shoulder disability was sustained in a helicopter crash in 1972.  Since the prior final denial, he has submitted additional evidence confirming that he was involved in a helicopter accident in 1972 (with acknowledgment of his efforts to evacuate fellow passengers).  A helicopter crash suggests the possibility of injuries that were undocumented contemporaneously in light of more serious injuries to others.  In light of the above, a new examination is required.

On November 2012 foot examination, the diagnosis was a left foot dorsum minor strain; the examiner opined that the disability was unrelated to the Veteran's military service.  However, the opinion did not include any actual rationale.  Therefore, that examination report is also inadequate, and another left foot examination is also needed.

Finally, in July 2010, the Veteran was examined for OSA.  The examiner provided a negative nexus opinion, explaining that there was only one nonspecific complaint of sleep problems in service.  In his April 2012 substantive appeal, the Veteran stated that he worked with the division surgeon during service and would therefore often ask for advice directly from the doctors he was working with.  His DD-214 shows his military occupational specialty (MOS) was medical specialist, and the Board finds no reason to question his statements.  As the opinion does not account for the statements discussed above, a new examination is needed to clarify the likely etiology of his current OSA.

Accordingly, the case is REMANDED for the following:

1. The AOJ should obtain copies of complete clinical records of all VA evaluations or treatment the Veteran has received for right shoulder, left foot, and OSA disabilities since February 2012.

2. Then, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his right shoulder and left foot disabilities.  The entire record must be reviewed in conjunction with the examination, and any tests or studies indicated should be completed.  The examiner should note that it may be conceded that the Veteran sustained undocumented (Because other passengers were more severely injured, and the Veteran assisted them.) injuries in a 1972 helicopter crash.  Based on a review of the entire record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify, by medical diagnosis, each right shoulder and left foot disability entity found.  Specifically, does the Veteran have right shoulder arthritis?

b. For each right shoulder disability other than arthritis diagnosed, please indicate whether such disability is at least as likely as not (a 50 percent or better probability) related to his military service/injury therein.  The examiner should consider, and discuss the significance of, the March 2005 private diagnosis of right shoulder bursitis, and whether such is related to the notations of bursitis in the Veteran's STRs.

c. For each left foot disability diagnosed, please indicate whether such disability is at least as likely as not (a 50 percent or better probability) related to his military service/injury therein.

All opinions must include rationale.
3. The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his OSA.  The entire record must be reviewed in conjunction with the examination, and any tests or studies indicated should be ordered.  Based on a review of the entire record and examination of the Veteran, the examiner should opine whether the Veteran's current OSA is at least as likely as not (a 50 percent or better probability) related to his military service/injuries therein.  For the purpose of the opinion, the examiner should assume as credible the Veteran's reports of sleep problems in service for which he was treated by fellow medical professionals.  

All opinions must include rationale.  If the opinion is that the Veteran's current OSA is unrelated to his military service/injuries therein, the examiner should identify the etiology deemed more likely, and explain why that is so.

4. The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


